Title: Council of War, 3–4 October 1775
From: Council of War
To: 



[Cambridge, 3–4 October 1775]

At a Council of War held at Head Quarters Cambridge Octr 3. 1775
Present


          
            His Excelly General Washington
          
          
            Majors Generals
            Ward
            Brigads.
            Spencer
          
          
            
            Lee
            
            Heath
          
          
            
            Puttnam
            
            Sullivan
          
          
            Brigadiers
            Thomas
            
            Green
          
          
            
            
            
            Gates
          
        


The General communicated to the Board a Discovery of a Correspondence carried on with the Enemy by Dr Church by Letter in Characters which was decyphered by the Revd Mr West & laid the sd Letters before the Members of this Council.
After considering & discussing the Matter it was determined to adjourn till tomorrow—& then that Dr Church be examined.
October 4. 1775 The Council of War met.
Present as before.
Dr Church being sent for & shewn the Letter in Characters was asked—Whether the sd Letter was written by him—To which he answered he believed it was.
He was then shewn the Explanation of sd Letter⟨r⟩ as decyphered—& asked whether it was a t⟨rue⟩ one.
To which he answered in the Affirmative.
Dr Church then explained his Intentions in writing sd Letter as calculated to impress the Enemy with a strong Idea of our Strength & Situation in order to prevent an Attack at a Time when the Continental Army was in great Want of Ammunition & in Hopes of effecting some speedy Accommodation of the present Dispute & made solemn Asseverations of his Innocence.
The General then asked the Opinion of the Council severally whether it did not appear that Dr Church had carried on a criminal Correspondence with the Enemy—to which they unanimously answered in the Affirmative.
A Question was then proposed & discuss’d what were the proper Steps to be taken with Respect to him—& after examining the Regulations of the Continental Army & particularly the Articles 28 & 51—
It was determined from the Enormity of the Crime, & the very inadequate Punishment pointed out that it should be referr’d to the General Congress for their special Direction & that in the mean Time he be closely confined, & no Person visit him but by special Direction.
